Citation Nr: 1122380	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  10-05 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to April 1975.

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont that denied the benefit sought on appeal.  In May 2010, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.


FINDING OF FACT

The evidence of record shows that it is at least as likely as not that the Veteran's tinnitus is secondary to his bilateral hearing loss.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for tinnitus loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 (2010).

Service connection for some disorders, including organic diseases of the nervous system, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In addition, service connection may be established on a secondary basis for a disability which is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either caused by or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that his tinnitus had its onset during his period of active service.  Specifically, he asserts that his disability was caused by noise exposure from artillery fire while serving in Vietnam.  In an October 2009 statement, the Veteran's wife reported that the Veteran did not have any hearing problems prior to serving in Vietnam but that, upon his return, he could not hear well and frequently touched his ears because they would not stop ringing. 
The Veteran's service medical records, including his February 1975 separation examination, are negative for complaints of ringing in the ears.  The separation examination does document some decline in overall hearing acuity.  Thereafter, the first post-service evidence of tinnitus is a February 2005 VA medical record which documents complaints of difficulty hearing for over ten years and occasional ringing that started about six to eight years prior.

The Veteran was afforded VA examinations in July 2008 and January 2010 in connection with his claim.  Both VA examiners opined that it was less likely as not that the Veteran's tinnitus was caused or aggravated by his active service based on his reports during February 2005 VA treatment and the July 2008 VA examination that his tinnitus did not begin until at least 20 years after his discharge from military service.  However, the January 2010 VA examiner found that the Veteran's tinnitus is as likely as not a symptom associated with his hearing loss.

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the two negative VA medical opinions are more probative and persuasive than the lay testimony from the Veteran and his wife regarding an onset of tinnitus symptoms in service.  Those VA opinions were based on an examination of claims folder, examination of the Veteran, and addressed pertinent clinical evidence of record.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board acknowledges that the lay statement of the Veteran's wife was not adequately addressed by the January 2010 VA examiner, and that reduces the probative weight of the opinion.  However, the Board finds that the Veteran's testimony and the lay statement from his wife regarding a continuity of symptoms since service are belied by the negative separation examination and the lengthy post-service period without treatment or complaints.  Maxson v. Gober, 230 F.3d 1330 (2000).  In placing more probative weight on the VA medical opinions, the Board finds that service connection for tinnitus is not warranted on a direct basis as the record does not contain competent medical evidence linking the Veteran's tinnitus to his active service.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

Nevertheless, the Board finds that service connection is warranted for tinnitus on a secondary basis.  The Board is required to consider all theories of service connection entitlement raised either by the claimant or by the evidence of record as part of the non-adversarial administrative adjudication process.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).

Here, although the January 2010 VA examiner opined that that the Veteran's tinnitus is less likely as not related to active service, that examiner further opined that the Veteran's tinnitus is as likely as not a symptom associated with hearing loss.  As stated, the Board finds the January 2010 opinion to be persuasive as it was based on a review of the claims folder and examination of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The Board also finds it significant that there is no contrary opinion of record.  Accordingly, as the record contains competent medical evidence linking the Veteran's current tinnitus to his service-connected hearing loss, the Board finds that service connection for tinnitus is warranted as secondary to hearing loss.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the Board finds that the balance of positive and negative evidence is at the very least in relative equipoise.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


